DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 4, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surjaatmadja et al. (USP 7,287,592).
With respect to claim 1, Surjaatmadja et al. disclose liner (110) for a wellbore having a sidewall, a liner shoe (200), a liner shoe shut off device (200) including mechanical pressure means, and one or more nozzles (150) are formed in the sidewall, wherein the one or more nozzles are plugged by temporary plugs (180) and the liner shoe shut off device allows circulation during displacement operations (see column 5 lines 27-53, wherein during wash-in the fluid flows upwardly through the liner) and can be shut by the mechanical pressure means using pressure, actuation valve or a combination of both to subsequently isolate the liner shoe (see column 5 lines 21-26).

With respect to claim 4, Surjaatmadja et al. disclose a liner top and a liner top packer which isolates the liner top such that during operation the wellbore all fluid flow is through the nozzles (see column 7 lines 42-61).
With respect to claim 6, Surjaatmadja et al. disclose wherein the liner shoe shut off device can be shut by electronics activated by an electronically activated timer, RFID, pressure or flow (see column 5 lines 21-26, wherein a check valve is shut off by flow).
With respect to claim 7, Surjaatmadja et al. disclose wherein the mechanical pressure means includes a pressure actuator, a mechanical valve, or a combination of both (see column 5 lines 21-26, wherein a check valve is disclosed).
With respect to claim 8, Surjaatmadja et al. disclose a method of completing an open hole well that penetrates a subterranean formation including the steps of deploying a liner (110) having a sidewall in the open hole well (see figure 1), positioning one or more nozzles (150) on the sidewall such that the one or more nozzles communicate with the subterranean formation, wherein the one or more nozzles are plugged by temporary plugs (180).
With respect to claim 9, Surjaatmadja et al. disclose wherein the step of deploying the liner includes deploying a liner shoe shut off valve (see column 5 line 21-26) to allow initial fluid displacement through the liner, the liner including plugged 
With respect to claim 10, Surjaatmadja et al. disclose further including the step of after deploying the liner, the temporary plugs are removed from the plugged nozzles (see column 5 lines 27-53).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surjaatmadja et al. (USP 7,287,592) in view of Lyashkov et al. (US 2014/0158357).
With respect to claim 3, Surjaatmadja et al. does not disclose that the temporary plugs are mechanical plugs. Lyashkov et al. disclose that plugs can be mechanical or soluble (see paragraphs 23 and 47). It would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted the dissolvable plug of Surjaatmadja et al. for a mechanical plug as taught by Lyashkov et al. for the predictable result of providing a temporary plug.

Response to Arguments
7.	Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. 
	Applicant argues that Surjaamadja does not teach the newly added limitations.  The Examiner respectfully disagrees.  Surjaamadja teaches allowing circulation through the liner during a wash in operation, and preventing fluid out the bottom of the liner so that treatment fluids exit through the nozzles (see column 5 lines 21-53).  Thus, Surjjamadja et al. teaches the newly added claim limitations.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672